Dismiss; Opinion Filed February 11,2013.




                                      In The
                                 Qøurt uf Appiab
                         Jcift1 riit&t t       t tt
                                       No. 05-12-00722-CV

 VIRTUAL INTEGRATED PARALEGAL SERVICES, INC. AND BRANDON LLOYD,
                             Appellants
                                V.
                      LISA JOHNSON, Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 11-15073

                                MEMORANDUM OPINION
                          Before Justices Lang-Miers, Myers, and Lewis
                                    Opinion by Justice Myers
       By letter dated May 29, 2012 we notified appellants the $175 filing fee was due. We

cautioned appellants that failure to pay the filing fee within ten days would result in the dismissal

of this appeal. Also by letter dated May 29, 2012, we notified appellants they had not filed a

docketing statement. We directed appellants to file a docketing statement within ten days. We

cautioned appellants that failure to do so might result in the dismissal of this appeal. To date,

appellants have not paid the filing fee, filed a docketing statement, or otherwise corresponded

with the Court regarding the status of this appeal.
          Accordingly, we dismiss the appeal. See TEx. R. APP. P. 42.3(b),(c).



                                                      LANA R. MYERS              I
                                                      JUSTICE




1207 22F.P05




I 20722.op.docx
                              Qttnirt øf Apprat
                       iftIi itrirt uf ixa at attaa
                                       JUDGMENT

VIRTUAL INTEGRATED PARALEGAL                      On Appeal from the 68th Judicial District
SERVICES, INC. AND BRANDON                        Court, Dallas County, Texas
LLOYD, Appellant                                  Trial Court Cause No. 11-15073.
                                                  Opinion delivered by Justice Myers.
No. 05-12-00722-CV        V.                      Justices Lang-Miers and Lewis participating.

LISA JOHNSON, Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee LISA JOHNSON recover her costs of this appeal from
appellants VIRTUAL INTEGRATED PARALEGAL SERVICES, INC. AND BRANDON
LLOYD.


Judgment entered this February 11, 2013.




                                                 LANA MYERS
                                                 JUSTICE